Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a suspension device for a turbomachine, comprising: a body intended to be attached to a fixed part of an aircraft, extending along a longitudinal axis intended to be parallel to a driving shaft axis of the turbomachine once the suspension device is connected to the turbomachine, a first connecting rod and a second connecting rod located in a transverse plane perpendicular to the longitudinal axis, each rod comprising a first end articulated with respect to the body and a second end to be articulated on a first part of the turbomachine, a third connecting rod articulated on the body between the first ends of the first and second connecting rods, to be articulated on the first part of the turbomachine between the second ends of the first and second connecting rods, the suspension device being characterised in that it further comprises: a rudder hinged to the body, a fourth connecting rod and a fifth connecting rod, each extending along an axis of extension and each comprising a first end articulated on the rudder and a second end intended to be articulated on a second part of the turbomachine, the points of intersection between the extension axes of the fourth and fifth connecting rods and the transverse plane being located between the first connecting rod and the second connecting rod and on either side of the third connecting rod in a transverse direction.
Mangeiga et al. (US 6,330,995) in view of Iliopoulos et al. (US 10,295,970), Hey (US 5,649,417), Lin et al. (US 9,745,072), Dezeustre (US 2014/0217233 A1), Sandy et al. (US 9,217,337), Zameroski (US 8,905,368), Chevalier et al. (US 7,325,770), and Whiteford et al. (US 10,464,685) teaches a similar suspension device for a turbomachine as the claimed invention.
However, Mangeiga et al. (US 6,330,995) in view of Iliopoulos et al. (US 10,295,970), Hey (US 5,649,417), Lin et al. (US 9,745,072), Dezeustre (US 2014/0217233 A1), Sandy et al. (US 9,217,337), Zameroski (US 8,905,368), Chevalier et al. (US 7,325,770), and Whiteford et al. (US 10,464,685) lacks the suspension device being characterised in that it further comprises: a rudder hinged to the body, a fourth connecting rod and a fifth connecting rod, each extending along an axis of extension and each comprising a first end articulated on the rudder and a second end intended to be articulated on a second part of the turbomachine, the points of intersection between the extension axes of the fourth and fifth connecting rods and the transverse plane being located between the first connecting rod and the second connecting rod and on either side of the third connecting rod in a transverse direction.
Thus the prior art does not fairly teach these features as specifically required by the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707.  The examiner can normally be reached on Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647